UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1946


DONNA YOUNG,

                Plaintiff - Appellant,

          v.

HP ENTERPRISE SERVICES, a/k/a Electronic Data Systems,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-01096-CMH-JFA)


Submitted:   April 3, 2012                 Decided:   April 12, 2012


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna Young, Appellant Pro Se.     John Daniel Victor Ferman,
Gregory Willis Homer, DRINKER BIDDLE & REATH, LLP, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donna    Young       appeals        the   district    court’s       order

granting summary judgment for Defendant in Young’s employment

discrimination suit.        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          Young v. HP Enter. Servs., No. 1:10-cv-

01096-CMH-JFA     (E.D.   Va.    Aug.     8,    2011;   Sept.   6,    2011).     We

dispense   with    oral     argument      because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                         AFFIRMED




                                          2